Citation Nr: 1724127	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for chronic myeloid leukemia (CML).

2.  Entitlement to compensation for tinnitus under the provisions of 38 U.S.C.A. § 1151, as a result of VA treatment in October 2006.

3.  Entitlement to compensation for right ear hearing loss under the provisions of 38 U.S.C.A. § 1151, as a result of VA treatment in October 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to December 1968, and from February 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in March 2014, January 2015, and December 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claim of entitlement to compensation for hearing loss and tinnitus under the provisions of 38 U.S.C.A. § 1151.

The Veteran contends that he has acquired hearing loss and tinnitus as a result of VA treatment in October 2006.  In an August 2007 statement, the Veteran asserts that his hearing was normal prior to his October 2006 hospital visit.  The Veteran also asserts that when he complained about the ringing in his ears, the nurses told him that the ringing would stop once his blood count became leveled.  Despite numerous complaints at the VA hospital, the Veteran asserts that it was not until he saw a private physician, in March 2007, that he was told that he had hearing loss in his right ear.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a) (2016).

The December 2016 Board remand specifically requested that a supplemental medical opinion be obtained discussing whether it is "at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss and tinnitus were proximately caused by an event not reasonably foreseeable as a result of VA treatment for chronic myeloid leukemia in October 2006."  An opinion was obtained in December 2016.  In portions of the opinion report, the clinician discusses whether tinnitus and hearing loss can result from CML, but the opinion provided directly addresses the issue of fault by VA and does not directly address whether that the treatment (versus the disease itself) led to hearing loss and tinnitus was foreseeable.  In the Board's judgment, this opinion is not fully responsive to the questions before the Board.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the resulting actions are incomplete and do not substantially comply with the December 2016 Board remand.  A supplemental medical opinion must be provided addressing the foreseeability of the Veteran's hearing loss and tinnitus.  

The December 2016 Board remand found that the 38 U.S.C.A. § 1151 claims were inextricably intertwined with the claim to reopen the issue of service connection for CMB.  .  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a significant impact on the resolution of the second issue).  The Board will not disturb this determination at this time.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from December 2016 to present.  

2.  Obtain a supplemental medical opinion as to whether it   is at least as like as not (50 percent probability or more) that the Veteran's right ear hearing loss and tinnitus were proximately caused by an event not reasonably foreseeable as a result of VA treatment for chronic myeloid leukemia in October 2006.  That is, would a reasonable health care provider have considered right ear hearing loss and tinnitus to be ordinary risk of the October 2006 treatment.  

The examiner must review the claims file and must note that review in the report.   If the examiner determines that the Veteran's hearing loss and tinnitus are was not reasonably foreseeable, and another etiology can be determined, the examiner should provide an opinion as to what caused the Veteran's hearing loss and tinnitus, taking into account the Veteran's full medical history.  
 
3.  Then, re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




